Citation Nr: 1409695	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and N.S.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This case comes to the Board of Veterans' Appeals (Board) from December 2008 and December 2009 rating decisions of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran testified at the Muskogee RO before the undersigned, who was authorized to conduct a hearing in support of the appeal in accordance with 38 U.S.C.A. § 7107(c), (e)(2).  A transcript (Tr.) of the proceeding is of record.  

In March 2013, the Board elicited an independent medical expert (IME) opinion from a specialist outside VA, which was received in May 2013.  Thereafter, the Board determined that an expert medical opinion from a health care professional in the Veterans Health Administration (VHA) was needed to address the complex medical questions that remained unanswered with respect to the Veteran's claim.  See 38 C.F.R. § 20.901(a), (d) (2013).

The Board acknowledges that neither the IME nor the VHA opinion has been considered by the RO.  However, such evidence does not require a waiver of initial review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.903(a), 20.1304(c) (2013).  The Veteran was sent a copy of the IME opinion in July 2013 and of the VHA opinion in December 2013 and was provided an opportunity to respond. 


FINDINGS OF FACT

1.  On May 15, 2008, the Veteran was admitted to the Oklahoma City VA Medical Center (VAMC), where he underwent a L3-4 laminectomy.  The procedure was performed with the Veteran's informed consent and did not result in any immediate postoperative complications.  

2.  Following a brief period of recovery in a post-anesthesia care unit [PACU], the Veteran was transferred to a surgical ward.  There, he complained of pain and was administered morphine, which resulted in over sedation and cardiac arrest.  The medication used to revive the Veteran (Naloxone) triggered seizures, which were successfully treated with anticonvulsants.  He was then monitored, on an inpatient basis, until June 5, 2008, when he was discharged from the VAMC in stable condition.   

3.  The record does not establish that the Veteran incurred an acquired psychiatric disorder, or other qualifying additional disability, as a result of surgical or other medical treatment furnished at the Oklahoma City VAMC in connection with the May 15, 2008, L3-4 laminectomy or any ensuing postoperative care.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

Relevant to the Veteran's 38 U.S.C.A. § 1151 claim, the only issue decided herein, notice was provided in letters mailed in October 2008 and October 2009.  Those notice letters collectively advised the Veteran of the evidence needed to substantiate his claim for compensation for an acquired psychiatric disorder under the provisions of 38 U.S.C.A. § 1151.  In addition, both notice letters described how VA assigns a disability rating and an effective date, thereby satisfying the heightened VCAA requirements set forth in Dingess.   

The Board acknowledges that the October 2009 notice letter was mailed to the Veteran following the initial unfavorable adjudication of his 38 U.S.C.A. § 1151 claim.  However, that notice letter essentially addressed the same notice criteria as the earlier correspondence, which had been sent prior to the December 2008 rating decision.  Moreover, any prejudice that may have arisen from the second notice letter has been effectively cured by the subsequent readjudication of the Veteran's claim in the December 2009 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC, is sufficient to cure a timing defect).  Notably, the December 2009 SOC was predicated on a complete review of the existing record.  Accordingly, the Board finds that any delay in notice has neither deprived the Veteran of effective participation in the processing of his 38 U.S.C.A. § 1151 claim nor affected the essential fairness of the decision.  As such, no further development is required with respect to the duty to notify.

With respect to the duty to assist, the AOJ has obtained the Veteran's May 2008 and June 2008 VA hospital records, as well as all other clinical documentation that is pertinent to his 38 U.S.C.A. § 1151 claim.  Significantly, the Veteran has not alerted VA to any records that are missing with respect to that issue.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one-way street).  Nor has the claims file otherwise suggested that such records remain outstanding.  Accordingly, the Board finds that further records procurement would unnecessarily burden VA resources without benefit to the Veteran and, thus, should not be undertaken.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).

Nor should any other evidentiary development be undertaken in support of the Veteran's 38 U.S.C.A. § 1151 claim.  As noted in the Introduction, the Board has already sought IME and VHA opinions, which are collectively sufficient to adjudicate this issue.  In any event, the Board observes that "[t]here is a presumption of regularity that public officers,' including medical examiners, perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations."  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (internal quotations omitted); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  Moreover, the Board presumes that such officers have "'properly discharged their official duties' in the absence of 'clear evidence to the contrary.'"  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  No such evidence has been presented here and, thus, the Board finds that an additional request for an examination, or medical opinion, is unnecessary in this case.

As a final matter regarding the duty to assist, the Board observes that the Veteran has had the opportunity to testify in support of his 38 U.S.C.A. § 1151 claim during his November 2010 Travel Board hearing.  38 C.F.R. § 20.700(a) (2013).  The transcript of that proceeding reflects that the undersigned set forth the issue of 38 U.S.C.A. § 1151 benefits at the start of the hearing.  The undersigned then focused on the elements necessary to substantiate the claim and sought to identify any further development that was required.  Those actions satisfied the duties a Board member has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the 38 U.S.C.A. § 1151 issue or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his Travel Board hearing.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied with respect to the 38 U.S.C.A. § 1151 claim and, thus, appellate review may now proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Entitlement to 38 U.S.C.A. § 1151 Compensation

The Veteran, in written statements and testimony before the Board, contends that he developed PTSD, or a similar acquired psychiatric disorder, as a consequence of improper VA medical care.  As such, he claims entitlement to VA disability benefits under 38 U.S.C.A. § 1151.  Essentially, this is VA's medical malpractice statute, which compensates claimants who suffer "qualifying additional disability" as a result of surgical, or other medical, treatment administered by VA.  Such benefits are to be awarded in the same manner as if the "additional disability . . . were service-connected."  See 38 U.S.C.A. § 1151(a); see also Roberson v. Shinseki, 607 F.3d 809, 813 (Fed. Cir. 2010).  

At the outset of its analysis, the Board observes that the provisions of 38 U.S.C.A. § 1151 were amended, effective October 1, 1997.  As that amendment predates the Veteran's claim, as well as the VA treatment upon which it is predicated, only the current provisions of 38 U.S.C.A. § 1151 are for application.  Those provisions make clear that compensation may only be awarded for a "qualifying additional disability" that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or by an event not reasonably foreseeable.  

The specific requirements of 38 U.S.C.A. § 1151 and its implementing regulations were addressed in a recent precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Specifically, the Federal Circuit incorporated those provisions into a three-part test, whereby 1) a claimant must incur an additional disability that was not the result of his or her own willful misconduct; 2) the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished by VA or in a VA facility; and 3) the proximate cause of the additional disability must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  Id. at 1377.

With respect to the first part of the Viegas test, VA determines whether a qualifying additional disability exists by comparing a claimant's condition immediately prior to undergoing medical or surgical treatment to his condition after such care has ceased.  38 C.F.R. § 3.361(b).  The claimant then bears the burden of meeting the remaining parts of that test.

To prevail under the second Viegas element, the claimant must demonstrate a "causal connection" between his qualifying additional disability and the medical care that he received through VA.  Merely showing that an additional disability arose in the wake of VA medical care is insufficient to establish such a connection.  38 C.F.R. § 3.361(c).  Nevertheless, the Federal Circuit has emphasized that the claimant's injury does not have to be "directly" caused by the actual "provision" of medical care by VA personnel but, rather; may also be caused when an injury occurs in a VA facility because of VA negligence.  See Viegas, 705 F.3d at 1378.  

To prevail under the third and final Viegas element, the claimant must demonstrate that his qualifying additional disability was proximately caused by VA's failure to exercise the degree of care expected of a reasonable health care provider, or to furnish the hospital care, medical treatment, or surgery, without his informed consent; or by an event not reasonably foreseeable.

According to the applicable regulations, "informed consent" means consent that is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment.  See 38 C.F.R. §§ 3.361, 17.32.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.; see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that "the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk").  

To determine whether a claimant has given his informed consent, the Board will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements, which are immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).  

To determine whether the proximate cause of a claimant's qualifying additional disability was an event not reasonably foreseeable, the Board will consider whether the event in question posed a risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. § 3.361(d)(2).

Having thus set forth the applicable legal criteria, the Board now turns to the pertinent facts of record.  As discussed, the Veteran has provided both written statements and hearing testimony in support of his 38 U.S.C.A. § 1151 claim.  Through such lay evidence, he has attested to his symptoms of psychiatric trauma, which he allegedly incurred following a May 15, 2008, lumbar spine operation (L3-4 laminectomy) performed at the Oklahoma City VAMC.  Although the Veteran has conceded that the surgery itself was uneventful, he has maintained that, after receiving painkillers and being admitted for post-operative convalescence, he developed seizures, which necessitated emergency treatment.  See Board Hearing Tr. at 4-5.  Significantly, the Veteran has contended that his seizures were the direct result of an overdose of morphine, which was administered mere hours after his surgery by VA medical personnel.  Moreover, he has maintained that, once he began experiencing seizures, VA delayed in providing him with the proper care, shuttling him from his post-operative convalescent room to the emergency room "because because there was no room in [the intensive care unit]."  Id. at 5.  The Veteran has further argued that he was effectively held against his will for an additional two and a half weeks and, that following his release from the hospital on June 5, 2008, he continued to suffer from depression, social withdrawal, and related symptoms, which permanently worsened his quality of life.  See id. at 7, 10.  

In addition to the Veteran's own statements and testimony, his significant other has attested to his lasting mental and physical impairment, arguing that he is not the same person that he was prior to undergoing surgery.  See id. at 7-9.  This witness for the Veteran has further emphasized that, as a recovering alcoholic and cardiac patient, he should never have received such a high dosage of morphine without careful monitoring.  Id. at 7-9, 12.

Before addressing the specific merits of the parties' contentions, the Board reiterates that the threshold element for 38 U.S.C.A. § 1151 compensation is the presence of a qualifying additional disability.  See Viegas, 705 F.3d at 1377.  That initial requirement has been met in this case.  Indeed, while a full-scale multiaxial diagnosis of PTSD has not been rendered, other Axis I acquired psychiatric disorders have been identified in accordance with the Diagnostic and Statistical Manual of Mental Disorder (4th ed. 1994) (DSM-IV).  See VA mental health outpatient treatment records and May 2013 IME Report at 3 (collectively diagnosing Axis I depressive disorder, not otherwise specified (NOS); anxiety, NOS; and alcohol and prescription drug dependence, in remission).  Accordingly, the Veteran's claim turns on whether a causal connection exists between one or more of those current diagnoses and the VA medical care in question, and on whether any such additional disability was proximately caused by that medical care, or by an event not reasonably foreseeable.  See Viegas, 705 F.3d at 1377.  

To address these remaining Viegas elements, the Board elicited an IME opinion from a private psychiatrist, who noted that the Veteran "appear[ed] to have long-standing depression and functional difficulties" that predated and bore no connection to his May 2008 lumbar surgery.  See May 2013 IME Report at 3.  Nevertheless, the IME examiner expressed concern as to whether the hypoxic seizures, which the Veteran had experienced after his surgery, had led to "behavior and personality changes through associated subtle brain damage."  Id. at 2.  In this regard, the IME examiner noted that, while it was "unclear what, if any brain damage or evidence of brain damage resulted from the [seizure] incident," the Veteran had complained of "memory impairment which could be connected to anoxic brain damage," but which could also be due to other factors, including chronic pain, chronic depression, pain medications, and his cardiac history of micro-infarcts.  Id.  The IME examiner then emphasized that the "[i]nvestigation of any potential brain impairment" would require a specialist with different clinical expertise.  Similarly, the examiner determined that a different specialist, with post-operative management, would be best qualified to address whether the Veteran's post-operative care had met appropriate medical standards and, in particular, whether his post-operative dose of morphine and subsequent monitoring had been appropriate.

In light of the IME examiner's concerns, the Board determined that an additional medical opinion was necessary, this time from a VHA anesthesiologist.  The requested opinion, rendered in November 2013, began with a lengthy summary of the events surrounding the Veteran's May 15, 2008, VA lumbar surgery and postoperative hospital care: 

Claimant was a 66 year old male admitted electively to the Oklahoma VAMC for a L3-4 laminectomy . . . Pre-anesthesia evaluation was completed with the claimant having no known previous complications to anesthetics.  The claimant was rated an ASA III (severe systemic disease) based on preexisting chronic obstructive pulmonary disease, coronary artery disease, and hypertension.  There was no history of seizures, transient ischemic attack or stroke.  

According to the Anesthesia record, the patient tolerated the procedure well with no complications.  The Anesthesia record noted that no morphine was given during the operative procedure.

Following the procedure, the patient was recovered from his anesthesia in the PACU.  The PACU record noted the claimant received 2 mg [milligram] increments of morphine intravenous [sic] from 12:10 PM to 1:15 PM for a total of 10 mg.  There were not unusual changes in the claimant's vital signs (pulse, respiratory or blood pressure or oxygen saturations to indicate over sedation).  

The claimant was transferred to a surgical ward with post-operative orders written by the orthopedic resident physician.  These orders included Morphine 2-6 mg intravenous every 2 hours for severe pain.

According to a Nursing Care Flow Sheet, the claimant complained of pain and received Morphine 6 mg at 4:18 PM by an LPN (licensed practical nurse).

At approximately 8:00 PM, the LPN stated the claimant was non-responsive and a cardiac arrest code was initiated.  On arrival, the cardiac arrest team noted the claimant had a pulse and blood pressure with agonal respirations.  The claimant was intubated with Narcan 0.4 mg intravenous given twice (8:25 PM and 8:29 PM).  Before the claimant could be intubated, he experienced a generalized seizure.  Anti-seizure medication was administered and the claimant was successfully intubated.  Vital signs were stabilized and the [V]eteran was transported to the Medical Intensive Care Unit where he remained until he was discharged in stable condition with no apparent residual effect from the seizure on June 5, 2008.

      See November 2013 VHA Opinion at 1-2.

After outlining the Veteran's pertinent medical history, the VHA examiner turned to the first element of causation set forth in Viegas, opining in this regard:

It is not at least as likely (less than 50 percent probability) that there is any casual relationship between the claimant's currently diagnosed acquired psychiatric disorder, to include depression and anxiety, and the event surrounding the May 15, 2008, over sedation that resulted in hypoxia and respiratory arrest.  Patient had seizures after the administration of naloxone.  Seizures are one of the reported side effects of naloxone . . . [which] had to be administered on this patient to reverse over sedation, casing [sic] hypoxia and respiratory failure.  As per chart [i.e., medical records] review, patient adequately managed and proper care provided after hypoxic events.  Anesthesia care was adequate and I don't see [how] patient's current condition can be related to the anesthesia care.

See November 2013 VHA Opinion at 2.

Similarly, the VHA examiner opined that it was less likely than not that the Veteran had incurred an acquired psychiatric disorder, or other qualifying additional disability, which had been proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or by an event not reasonably foreseeable.  In discounting such a possibility, the VHA examiner commented:

As per chart [i.e., medical records] review, all anesthesia care was adequate and I do not see any error of judgment, carelessness, negligence and lack of proper skills involved in the anesthesia care of this patient.

Id.

Additionally, the VHA examiner opined that there was no evidence of record to suggest that the Veteran's VA postoperative care providers should have refrained from giving him morphine, or should have placed him on a heart monitor while that opioid agent was administered.  In support of that particular finding, the VHA examiner observed:

The use of morphine is an accepted medication for the management of someone with pain regardless of a history of heart disease.  Patient has a stable angina and it does not require post op [intensive care unit] admission after event free lumbar laminectomy . . . Patient was properly monitored during surgery and in the PACU.  On floor sedation usually require observation by a nurse.  Continuous monitoring is not a routine practice for post-operative pain control on the floor.

See November 2013 VHA Opinion at 3.

The VHA examiner then concluded:

After a careful review of [the] chart [i.e., the Veteran's pertinent medical records], I found there was no relation of current patient symptoms (depression and anxiety) with the anesthesia care provided by the anesthesia team . . . This patient had seizures after naloxone administration.  Naloxone can cause seizures . . . Pain control with morphine is allowed in patients with ischemic heart disease.  Dose and titration of morphine depends on intensity of pain (as per chart pain score was 9/10).  Patient received adequate monitoring and pain control in PACU.  

Id.

Notwithstanding the definitive findings detailed above, the November 2013 VHA opinion left open the question of whether the Veteran had suffered a hypoxic brain injury following his postoperative seizures.  See November 2013 VHA Opinion at 3 (indicating that "[a]n expert neurologist may help to rule out hypoxic brain injury").  Nevertheless, that opinion indicated that no objective evidence of such an injury was apparent from the Veteran's post-operative medical reports, which the VHA examiner had reviewed in their entirety, in tandem with the other pertinent evidence of record.  Id.; see also see Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (adequate medical report need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as the rationale is clear from a reading of the report as a whole).

The Board finds that the VHA examiner's opinion is both competent and credible and, as such, is entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990) (noting that, in rendering a decision on appeal, the Board must analyze whether the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. 

The VHA examiner was conclusive in addressing whether the Veteran had an acquired psychiatric disorder, or other qualifying disability, which had been caused by medical treatment furnished by VA, and whether the proximate cause of such a disability was fault on the part of that agency.  Indeed, with respect to these crucial inquiries, the VHA examiner provided an unequivocally negative medical opinion.  Moreover, he supported that opinion with a comprehensive summary of the Veteran's pertinent medical history.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri, 4 Vet. App. at 470-71; Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  

The VHA examiner also supported his findings with a detailed rationale, which reflected an accurate and up-to-date view of the pertinent facts of record.  Notably, that rationale included an in-depth discussion of the Veteran's post-operative medications, such as the intravenous doses of morphine and Naloxone that were administered to ease his pain and address his over sedation, and the anticonvulsant drugs that were prescribed to treat his seizures.  This demonstrated awareness of specific post-operative management procedures, in combination with the VHA examiner's status as a licensed anesthesiologist, adds to the overall weight of his findings.  See Boggs v. West, 11 Vet. App. 334 (1998); Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data).

The probative value of the VHA examiner's opinion is further bolstered by the lack of any contradictory medical evidence.  Indeed, the Veteran has not submitted any documentation refuting the VHA opinion, nor has he provided information that would enable VA to obtain such evidence on his behalf.  See Wood, 1 Vet. App. at 193.  Moreover, there is nothing else of record that weighs against the VHA opinion.  That includes the report from the IME examiner.  Indeed, while the VHA opinion addresses the concerns raised by that prior examiner, it does not contradict the essential findings regarding the lack of any causal connection between the Veteran's current acquired psychiatric disorders and his May 2008 VA lumbar surgery and postoperative hospital care.  

Accordingly, the Board finds that the November 2013 VHA opinion effectively signals an understanding of the salient facts of the case, thereby providing a sufficient evidentiary foundation upon which the Board may base its decision.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  

Having thus established that the November 2013 VHA opinion is probative for rating purposes, the Board considers it sufficient to show that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for his currently diagnosed depression and anxiety, or for any other acquired psychiatric disorder.  Indeed, that VHA opinion makes clear that none of those disorders bears causal connection to the Veteran's May 15, 2008, lumbar surgery, or his ensuing postoperative care.  Moreover, that opinion indicates that, even if such a connection did exist, none of those current disorders has been proximately caused by any fault on the part of VA.  Thus, absent any similarly probative evidence to the contrary, the Board finds that the second and third Viegas requirements have not been met with respect to any of those disorders.

The requirements for 38 U.S.C.A. § 1151 compensation also have not been met with respect to any other qualifying disability.  In this regard, the Board acknowledges that neither the IME examiner nor the VHA examiner has opined conclusively as to whether the Veteran suffered a hypoxic brain injury and, if so, whether it left any permanent residuals.  Nevertheless, even if the Board were to accept that the Veteran did sustain such an injury, which resulted in a qualifying disability in addition to his acquired psychiatric disorders, this would only be sufficient to meet the first element of the three-part Viegas test.  The remaining elements of causal connection and proximate cause would not be substantiated.  

Notably, neither the Veteran nor his significant other has alleged that these "two causation elements," as they are described in Viegas, have been met with respect to any brain injury residuals.  See Viegas, 705 F.3d at 1377-78 (referencing the "two causation elements" under 38 U.S.C.A. § 1151).  Instead, the parties have rested their case for 38 U.S.C.A. § 1151 benefits on arguments pertaining to the Veteran's depression, anxiety, and related psychiatric symptoms, all of which have been soundly refuted by the VHA examiner's aforementioned findings.  

Moreover, there is nothing in the record that otherwise establishes a causal connection between any hypoxic brain injury residuals - or, indeed, any other qualifying additional disability - and the events surrounding the Veteran's VA surgery and postoperative hospital care.  In fact, the only evidence that remotely suggests such a relationship is the May 2013 IME examiner's finding that the Veteran's complaints of memory impairment could be tied to anoxic brain damage resulting from his postoperative seizures.  Tellingly, the IME examiner has also indicated that the Veteran's reported symptoms could be due to other factors, including chronic pain, chronic depression, pain medications, and his cardiac history of micro-infarcts.  As such, that examiner's overall opinion is far too equivocal and speculative to support a causal connection in this instance.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Furthermore, there is no indication that the proximate cause requirement has been met with respect to any hypoxic brain injury residuals, or other qualifying additional disabilities.  To the contrary, the VHA examiner has conclusively determined that the Oklahoma City VAMC personnel who managed the Veteran's surgery and postoperative treatment exercised the degree of care expected of reasonable health-care providers, including when prescribing morphine.  In this regard, the VHA examiner has expressly underscored that morphine is an "accepted medication" for the pain management, even in patients who, like the Veteran, have a history of heart disease but are physically strong enough to undergo surgery without complication.  See November 2013 VHA Opinion at 3. 

The Board acknowledges that the VHA examiner has not expressly addressed the presence or absence of informed consent.  Nevertheless, a review of the Veteran's hospital records reveals that he was not only duly informed of the risks surrounding his May 15, 2008, lumbar surgery, but was also kept apprised of the potential for complications during his postoperative convalescence.  See e.g. May 15, 2008, VA Operation Report (noting that "[r]isks, benefits, alternatives, and convalescence to the procedure were discussed with the patient who wished to proceed").  This included the risks associated with the various drugs that he was prescribed, such as morphine and Naloxone.  Significantly, the Veteran has not alleged, and the record has not otherwise shown, that any of his treating providers at the Oklahoma City VAMC breached the duty of informed consent under 38 C.F.R. § 17.32 by failing to carefully explain any proposed diagnostic or therapeutic procedure, or other course of treatment.  

Similarly, there is no indication that the Veteran suffered an additional disability due to an event not reasonably foreseeable.  To the contrary, his informed consent was expressly sought and obtained at all critical stages of his lumbar surgery and postoperative convalescence.  Moreover, even his postoperative complications, though regrettable, have not been shown to have exceeded the scope of what a reasonable health-care provider would have considered an ordinary risk of treatment.  Indeed, this is apparent from the VHA examiner's observation that the Veteran's postoperative seizures were triggered by a medication (Naloxone) that was widely known to cause such complications.  See November 2013 VHA Opinion at 3.  It follows that those postoperative seizures were, in fact, reasonably foreseeable.  As such, even if they had resulted in permanent residuals, which has not been confirmed, the totality of the evidence regarding the final requirement for 38 U.S.C.A. § 1151 compensation under Viegas would still not be in equipoise.

The Board recognizes that both the Veteran and his significant other strongly believe that 38 U.S.C.A. § 1151 compensation is warranted in this case.  While a layperson, the Veteran is nonetheless competent to report his own perceptions of his May 15, 2008, VA lumbar surgery and his ensuing postoperative care.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (finding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Similarly, his significant other is competent to attest to those postoperative complications that she has personally observed in the Veteran.  Id.  However, while capable of opining on matters within the realm of personal experience, or common medical knowledge, neither party has demonstrated the expertise, education, or training to resolve complex medical questions, such as the etiology of the Veteran's acquired psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Indeed, the record does not reflect that the Veteran nor N.S. have specialized training or knowledge regarding the administration of drugs and the side-effects of such drugs.  Therefore, the parties' stand-alone assertions are insufficient to establish that any of those disorders bears a causal connection to, or has been proximately caused by, any aspect of the Veteran's VA surgery and postoperative hospital care.  That is particularly true where, as here, a qualified medical professional - in this case, the November 2013 VHA examiner - has opined that neither of those dual elements of causation has been met.  As previously explained, the Board places much weight on the November 2013 VHA opinion and finds this opinion far outweighs the little to no weight the Board places on the lay opinions of the Veteran and N.S.

Moreover, to the extent that the Veteran and his significant other now contend that he was denied appropriate medical care after he began to experience seizures, the Board finds their assertions have been called into question by the contemporaneous VA hospital records, which show that VAMC personnel reacted to his seizures promptly, and by the findings of the VHA examiner, who has exhaustively reviewed those records and concluded that no breach of care occurred.  See May 15, 2008, VA Hospital Report; November 2013 VHA Opinion at 3.  Again, the Board finds the contemporaneous medical reports near the time of the surgery and the expert opinions in November 2013 and in May 2013 outweigh these lay opinions for the reasons just stated.

Further, with respect to the Veteran's specific assertion of being "held against his will," the Board observes that his VA hospital records show that he was restrained because of "angry outbursts," which posed a danger to himself and others.  See e.g. June 3, 2008, VA inpatient occupational therapy consult note (indicating that Veteran "has been acting out and has had angry outbursts").  Tellingly, the Veteran tacitly acknowledged his inappropriate behavior during a VA outpatient therapy session conducted shortly after his hospitalization.  See June 23, 2008, VA mental health substance abuse note (discussing role that Veteran "played due to being treated as a threatening patient").  This undermines the credibility of his current assertions of being involuntarily restrained without good reason.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").  It follow that, even if the exercise of forceful restraint on the part of VA medical personnel had resulted in additional disability, which has not been established, the Veteran would still not be entitled to 38 U.S.C.A. § 1151 compensation for any such disability that flowed from his own willful misconduct. 

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that any of the Veteran's currently diagnosed acquired psychiatric disorders, or any other qualifying additional disability, bears a causal connection to, or was proximately caused by, VA hospital care or medical or surgical treatment.  Therefore, while mindful of the benefit of the doubt doctrine, the Board finds that rule is not for application and that the 38 U.S.C.A. § 1151 benefits sought on appeal must accordingly be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is denied.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


